 

Exhibit 10.54

 

[image_001.jpg] 

 



 

 

 



 

AMARANTUS BIOSCIENCE HOLDINGS, INC.

 

AMENDED AND RESTATED

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES E 12% CONVERTIBLE PREFERRED STOCK

 

(PURSUANT TO NRS 78.1955)

 

The undersigned, Gerald E. Commissiong and Marc E. Faerber, do hereby certify
that:

 

1. They are the Chief Executive Officer and Secretary, respectively, of
Amarantus BioScience Holdings, Inc., a Nevada corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 10,000,000 shares of preferred stock,
of which 250,000 are designated Series A Convertible Preferred Stock, 2,500,000
are designated Series B Convertible Preferred Stock, 750,000 are designated
Series C Convertible Preferred Stock and 1,300 are designated Series D 8%
Convertible Preferred Stock.

 

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

 

WHEREAS, the Certificate of Incorporation of the Corporation, as amended,
provides for a class of its authorized stock known as preferred stock,
consisting of 10,000,000 shares, $0.001 par value per share, issuable from time
to time in one or more series;

 

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

 

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of, except as
otherwise set forth in the Purchase Agreement, up to 13,335 shares of the
preferred stock which the Corporation has the authority to issue, as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 

1

 

 

TERMS OF PREFERRED STOCK

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

 

“Alternate Consideration” shall have the meaning set forth in Section 7(e).

 

“Bankruptcy Event” means any of the following events: (a) the Corporation or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Corporation or any Significant Subsidiary thereof, (b) there is commenced
against the Corporation or any Significant Subsidiary thereof any such case or
proceeding that is not dismissed within 60 days after commencement, (c) the
Corporation or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Corporation or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Corporation or any Significant Subsidiary
thereof makes a general assignment for the benefit of creditors, (f) the
Corporation or any Significant Subsidiary thereof calls a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts, or (g) the Corporation or any Significant Subsidiary thereof, by any
act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

“Base Conversion Price” shall have the meaning set forth in Section 7(b).

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 6(c)(iv).

 



2

 

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Corporation, by contract or otherwise) of in excess of 40% of the
voting securities of the Corporation (other than by means of conversion of
Preferred Stock), (b) the Corporation merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Corporation and,
after giving effect to such transaction, the stockholders of the Corporation
immediately prior to such transaction own less than 60% of the aggregate voting
power of the Corporation or the successor entity of such transaction, (c) the
Corporation sells or transfers all or substantially all of its assets to another
Person and the stockholders of the Corporation immediately prior to such
transaction own less than 60% of the aggregate voting power of the acquiring
entity immediately after the transaction, (d) a replacement at one time or
within a one year period of more than one-half of the members of the Board of
Directors which is not approved by a majority of those individuals who are
members of the Board of Directors on the Original Issue Date (or by those
individuals who are serving as members of the Board of Directors on any date
whose nomination to the Board of Directors was approved by a majority of the
members of the Board of Directors who are members on the Original Issue Date),
or (e) the execution by the Corporation of an agreement to which the Corporation
is a party or by which it is bound, providing for any of the events set forth in
clauses (a) through (d) above.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Amount” means the sum of the Stated Value at issue.

 

“Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Conversion Price” shall have the meaning set forth in Section 6(b).

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Dilutive Issuance” shall have the meaning set forth in Section 7(b).

 



3

 

 

“Dilutive Issuance Notice” shall have the meaning set forth in Section 7(b).

 

“Dividend Conversion Rate” means the lesser of (a) the Conversion Price or (b)
95% of the lowest VWAPs for the 15 consecutive Trading Days ending on the
Trading Day that is immediately prior to the applicable Dividend Payment Date.

 

“Dividend Conversion Shares” shall have the meaning set forth in Section 3(a).

 

“Dividend Notice Period” shall have the meaning set forth in Section 3(a).

 

“Dividend Payment Date” shall have the meaning set forth in Section 3(a).

 

“Dividend Share Amount” shall have the meaning set forth in Section 3(a).

 



“Equity Conditions” means, during the period in question, (a) the Corporation
shall have duly honored all conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversion of the applicable Holder on or prior
to the dates so requested or required, if any, (b) the Corporation shall have
paid all liquidated damages and other amounts owing to the applicable Holder in
respect of the Preferred Stock, (c) all of the Conversion Shares issuable
pursuant to the Transaction Documents (and shares issuable in lieu of cash
payments of dividends) may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements as
determined by the counsel to the Corporation as set forth in a written opinion
letter to such effect, addressed and acceptable to the Transfer Agent and the
affected Holders, (d) the Common Stock is trading on a Trading Market and all of
the shares issuable pursuant to the Transaction Documents are listed or quoted
for trading on such Trading Market (and the Corporation believes, in good faith,
that trading of the Common Stock on a Trading Market will continue uninterrupted
for the foreseeable future), (e) there is a sufficient number of authorized, but
unissued and otherwise unreserved, shares of Common Stock for the issuance of
all of the shares then issuable pursuant to the Transaction Documents, (f) there
is no existing Triggering Event and no existing event which, with the passage of
time or the giving of notice, would constitute a Triggering Event, (g) the
issuance of the shares in question to the applicable Holder would not violate
the limitations set forth in Section 6(d) herein, (h) there has been no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction that has not been consummated, (i) the applicable Holder is
not in possession of any information provided by the Corporation that
constitutes, or may constitute, material non-public information, (j) for each
Trading Day in a period of 20 consecutive Trading Days prior to the applicable
date in question, the daily trading volume for the Common Stock on the principal
Trading Market exceeds $100,000 per Trading Day, and (k) the Company’s Common
Stock must be DTC and DWAC eligible.

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 



4

 

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Corporation pursuant to the Company’s
existing stock option plan or any stock or option plan duly adopted by a
majority of the non-employee members of the Board of Directors of the
Corporation or a majority of the members of a committee of non-employee
directors established for such purpose; provided, however, such issuances to
consultants under this clause (a) shall not exceed five (5%) percent of the
issued and outstanding shares of the Corporation in any fiscal quarter, (b)
securities upon the exercise or exchange of or conversion of any Securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock, issued and outstanding on the date of
this Agreement, or pursuant to other agreements of the Company existing prior to
the date hereof and listed on Schedule 3.1(g) of the Purchase Agreement,
provided that such securities and/or agreements have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, and
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Corporation,
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Corporation and shall provide to the Corporation additional
benefits in addition to the investment of funds, but shall not include a
transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

 

“Fundamental Transaction” shall have the meaning set forth in Section 7(e).

 

“GAAP” means United States generally accepted accounting principles.

 

“Holder” shall have the meaning given such term in Section 2.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Corporation’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.

 

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 



5

 

 

“Liquidation” shall have the meaning set forth in Section 5.

 

“Mandatory Conversion Price” shall have the meaning set forth in Section 6(e).

 

“New York Courts” shall have the meaning set forth in Section 11(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

 

“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall have the meaning set forth in Section 2.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated on or about
the Original Issue Date, among the Corporation and the original Holders, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

“Qualified Public Offering” means a public offering of the Company’s securities
resulting in gross proceeds of at least $10,000,000 and the Company’s common
stock being listed on a national securities exchange.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Securities” means the Preferred Stock and the Conversion Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 6(c).

 



6

 

 

“Stated Value” shall have the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3.

 

“Subscription Amount” shall mean, as to each Holder, the aggregate amount to be
paid for the Preferred Stock purchased pursuant to the Purchase Agreement as
specified below such Holder’s name on the signature page of the Purchase
Agreement and next to the heading “Subscription Amount,” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Corporation as set forth on Schedule
3.1(a) of the Purchase Agreement and shall, where applicable, also include any
direct or indirect subsidiary of the Corporation formed or acquired after the
date of the Purchase Agreement.

 

“Successor Entity” shall have the meaning set forth in Section 7(e).

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Certificate of Designation, the Purchase
Agreement, the Transfer Agent Instruction Letter, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated pursuant to the Purchase Agreement.

 

“Transfer Agent” means VStock Transfer, LLC, the current transfer agent of the
Corporation with a mailing address of 18 Lafayette Place, Woodmere, New York,
11598 and a facsimile number of (646) 536-3179, and any successor transfer agent
of the Corporation.

 

“Transfer Agent Instruction Letter” shall have the meaning ascribed to such term
in the Purchase Agreement.

 

“Triggering Event” means, wherever used herein any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

                                                             
i.                              the Corporation shall fail to deliver
certificates representing Conversion Shares issuable upon a conversion hereunder
that comply with the provisions hereof prior to the fifth Trading Day after such
shares are required to be delivered hereunder, or the Corporation shall provide
written notice to any Holder, including by way of public announcement, at any
time, of its intention not to comply with requests for conversion of any shares
of Preferred Stock in accordance with the terms hereof;

 



7

 

 

                                                           
ii.                              the Corporation shall fail for any reason to
pay in full the amount of cash due pursuant to a Buy-In within three calendar
days after notice therefor is delivered hereunder;

 

                                                         
iii.                              the Corporation shall fail to have available a
sufficient number of authorized and unreserved shares of Common Stock to issue
to such Holder upon a conversion hereunder;

 

                                                         
iv.                              unless specifically addressed elsewhere in this
Certificate of Designation as a Triggering Event, the Corporation shall fail to
observe or perform any other covenant, agreement or warranty contained in, or
otherwise commit any breach of the Transaction Documents, and such failure or
breach shall not, if subject to the possibility of a cure by the Corporation,
have been cured within 30 calendar days after the date on which written notice
of such failure or breach shall have been delivered;

 

                                                           
v.                              the Corporation shall redeem more than a de
minimis number of Junior Securities other than as to repurchases of Common Stock
or Common Stock Equivalents from departing officers and directors, provided
that, while any of the Preferred Stock remains outstanding, such repurchases
shall not exceed an aggregate of $100,000 from all officers and directors;

 

                                                         
vi.                              the Corporation shall be party to a Change of
Control Transaction;

 

                                                       
vii.                              there shall have occurred a Bankruptcy Event;

 

                                                     
viii.                              the Common Stock shall fail to be listed or
quoted for trading on a Trading Market for more than five Trading Days, which
need not be consecutive Trading Days or the transfer of shares of Common Stock
through the Depository Trust Company System is no longer available or “chilled”;
or

 

                                                         
ix.                              any monetary judgment, writ or similar final
process shall be entered or filed against the Corporation, any subsidiary or any
of their respective property or other assets for more than $100,000, and such
judgment, writ or similar final process shall remain unvacated, unbonded or
unstayed for a period of 45 calendar days.

 



8

 

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b) of the Purchase Agreement.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.

 

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series E 12% Convertible Preferred Stock (the
“Preferred Stock”) and the number of shares so designated shall be up to 13,335
(which shall not be subject to increase without the written consent of all of
the holders of the Preferred Stock (each, a “Holder” and collectively, the
“Holders”)). Each share of Preferred Stock shall have a par value of $0.001 per
share and a stated value equal to $1,000, subject to increase set forth in
Section 3 below (the “Stated Value”).

 

Section 3. Dividends.

 

a)                  Dividends in Cash or in Kind. Holders shall be entitled to
receive, and the Corporation shall pay, cumulative dividends at the rate per
share (as a percentage of the Stated Value per share) of 12% per annum payable
quarterly on January 1, April 1, July 1 and October 1, beginning on the first
such date after the Original Issue Date and on each Conversion Date (with
respect only to Preferred Stock being converted) (each such date, a “Dividend
Payment Date”) (if any Dividend Payment Date is not a Trading Day, the
applicable payment shall be due on the next succeeding Trading Day) in cash, or
at the Corporation’s option, in duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock as set forth in this Section 3(a), or a
combination thereof (the dollar amount to be paid in shares of Common Stock, the
“Dividend Share Amount”). The form of dividend payments to each Holder shall be
determined in the following order of priority: (i) if funds are legally
available for the payment of dividends and the Equity Conditions have not been
met during the 20 consecutive Trading Days immediately prior to the applicable
Dividend Payment Date (the “Dividend Notice Period”), in cash only, (ii) if
funds are legally available for the payment of dividends and the Equity
Conditions have been met during the Dividend Notice Period, at the sole election
of the Corporation, in cash or shares of Common Stock which shall be valued at
the Dividend Conversion Rate, (iii) if funds are not legally available for the
payment of dividends and the Equity Conditions have been met during the Dividend
Notice Period, in shares of Common Stock which shall be valued at the Dividend
Conversion Rate, and (iv) if funds are not legally available for the payment of
dividends and the Equity Conditions have not been met during the Dividend Notice
Period, then, at the election of such Holder, such dividends shall accrue to the
next Dividend Payment Date or shall be accreted to, and increase, the
outstanding Stated Value. In addition, as a condition to paying dividends in
shares of Common Stock, as to such Dividend Payment Date, prior to such Dividend
Notice Period (but not more than five (5) Trading Days prior to the commencement
of such Dividend Notice Period), the Corporation shall have delivered to each
Holder’s account with The Depository Trust Company a number of shares of Common
Stock to be applied against such Dividend Share Amount equal to the quotient of
(x) the applicable Dividend Share Amount divided by (y) the Dividend Conversion
Rate, assuming for such purposes that the Dividend Payment Date is the Trading
Day immediately prior to the commencement of the Dividend Notice Period (the
“Dividend Conversion Shares”). The Holders shall have the same rights and
remedies with respect to the delivery of any such shares as if such shares were
being issued pursuant to Section 6 herein.

 



9

 

 

b)                  Corporation’s Ability to Pay Dividends in Cash or Kind. The
Corporation shall promptly notify the Holders at any time the Corporation shall
become able or unable, as the case may be, to legally pay cash dividends. If at
any time the Corporation has the right to pay dividends in cash or shares of
Common Stock, the Corporation must provide the Holders with at least 20 Trading
Days’ notice of its election to pay a regularly scheduled dividend in shares of
Common Stock (the Corporation may indicate in such notice that the election
contained in such notice shall continue for later periods until revised by a
subsequent notice). The aggregate number of shares of Common Stock otherwise
issuable to a Holder on a Dividend Payment Date shall be reduced by the number
of shares of Common Stock previously issued to such Holder in connection with
such Dividend Payment Date. If any Dividend Conversion Shares are issued to a
Holder in connection with a Dividend Payment Date and are not applied against a
Dividend Share Amount, then such Holder shall promptly return such excess shares
to the Corporation.

 

c)                  Dividend Calculations. Dividends on the Preferred Stock
shall be calculated on the basis of a 360-day year, consisting of twelve 30
calendar day periods, and shall accrue daily commencing on the Original Issue
Date, and shall be deemed to accrue from such date whether or not earned or
declared and whether or not there are profits, surplus or other funds of the
Corporation legally available for the payment of dividends. Payment of dividends
in shares of Common Stock shall otherwise occur pursuant to Section 6(c)(i)
herein and, solely for purposes of the payment of dividends in shares, the
Dividend Payment Date shall be deemed the Conversion Date. Dividends shall cease
to accrue with respect to any Preferred Stock converted, provided that, the
Corporation actually delivers the Conversion Shares within the time period
required by Section 6(c)(i) herein. Except as otherwise provided herein, if at
any time the Corporation pays dividends partially in cash and partially in
shares, then such payment shall be distributed ratably among the Holders based
upon the number of shares of Preferred Stock held by each Holder on such
Dividend Payment Date.

 



10

 

 

d)                 Late Fees. Any dividends, whether paid in cash or shares of
Common Stock, that are not paid within three Trading Days following a Dividend
Payment Date shall continue to accrue and shall entail a late fee, which must be
paid in cash, at the rate of 112% per annum or the lesser rate permitted by
applicable law which shall accrue daily from the Dividend Payment Date through
and including the date of actual payment in full.

 

e)                  Other Securities. So long as any Preferred Stock shall
remain outstanding, neither the Corporation nor any Subsidiary thereof shall
redeem, purchase or otherwise acquire directly or indirectly any Junior
Securities. So long as any Preferred Stock shall remain outstanding, neither the
Corporation nor any Subsidiary thereof shall directly or indirectly pay or
declare any dividend or make any distribution upon (other than a dividend or
distribution described in Section 6 or dividends due and paid in the ordinary
course on preferred stock of the Corporation at such times when the Corporation
is in compliance with its payment and other obligations hereunder), nor shall
any distribution be made in respect of, any Junior Securities as long as any
dividends due on the Preferred Stock remain unpaid, nor shall any monies be set
aside for or applied to the purchase or redemption (through a sinking fund or
otherwise) of any Junior Securities or shares pari passu with the Preferred
Stock.

 

f)                   Stock Dividend. If the Corporation, at any time while this
Preferred Stock is outstanding pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any other Common Stock Equivalents of the Corporation (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock), the Corporation shall pay such dividend or make such distribution to the
holders of the Preferred Stock in such amounts as each share of Preferred Stock
would have been entitled to receive if such share of Preferred Stock was
converted into shares of Common Stock at the time of payment of such stock
dividend or distribution.

 

g)                  Make-Whole Amount. Upon conversion of the Series E Preferred
Stock, the Holder shall receive the Dividend Share Amount that, but for the
applicable conversion, would have accrued and become payable pursuant to this
Section 3 with respect to the Series E Preferred Stock being so converted, for
the period commencing on the date of the issuance of the Series E Preferred
Stock and ending on thethree year (one year in the event of a Qualified Public
Offering) anniversary of such issuance, less any dividends previously paid by
the Corporation on such shares of Series E Preferred Stock.

 



11

 

 

Section 4. Voting Rights. Except as otherwise expressly required by law, each
holder of Series E Preferred Stock shall be entitled to vote on all matters
submitted to shareholders of the Corporation and shall be entitled to such
number of votes that is equal to the number of Common Stock that each share of
Series E Preferred Stock is convertible into, pursuant to Section 6, herein.
Except as otherwise required by law, the holders of shares of Series E Preferred
Stock shall vote together with the holders of Common Stock on all matters and
shall not vote as a separate class.

 

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation an amount equal to the Stated Value, plus any accrued and unpaid
dividends thereon and any other fees or liquidated damages then due and owing
thereon under this Certificate of Designation, for each share of Preferred Stock
before any distribution or payment shall be made to the holders of any Junior
Securities, and if the assets of the Corporation shall be insufficient to pay in
full such amounts, then the entire assets to be distributed to the Holders shall
be ratably distributed among the Holders in accordance with the respective
amounts that would be payable on such shares if all amounts payable thereon were
paid in full. A Fundamental Transaction or Change of Control Transaction shall
not be deemed a Liquidation. The Corporation shall mail written notice of any
such Liquidation, not less than 45 days prior to the payment date stated
therein, to each Holder.

 

Section 6. Conversion.

 

a)                  Conversions at Option of Holder. Each share of Preferred
Stock shall be convertible, at any time and from time to time from and after the
Original Issue Date at the option of the Holder thereof, into that number of
shares of Common Stock (subject to the limitations set forth in Section 6(d))
determined by dividing the Stated Value of such share of Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the number of shares of
Preferred Stock to be converted, the number of shares of Preferred Stock owned
prior to the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue and the date on which such conversion is
to be effected, which date may not be prior to the date the applicable Holder
delivers by facsimile such Notice of Conversion to the Corporation (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. No ink-original Notice of
Conversion shall be required, nor shall any medallion guarantee (or other type
of guarantee or notarization) of any Notice of Conversion form be required. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at issue.
Shares of Preferred Stock converted into Common Stock or redeemed in accordance
with the terms hereof shall be canceled and shall not be reissued.

 



12

 

 

b)                  Conversion Price. The conversion price for the Preferred
Stock shall equal $0.05, subject to adjustment herein commencing on October 31,
2015 (the “Conversion Price”); provided, however, in the event that during any
period that Preferred Stock is outstanding, a Holder delivers a Notice of
Conversion within 5 Trading Days following a period that the average of 3
consecutive VWAPs is less than $0.06 (subject to adjustment for reverse and
forward stock splits and the like)(“Trigger Period”), the Conversion Price shall
be thereafter reduced, and only reduced, to equal the lesser of the then
Conversion Price (as previously adjusted pursuant to this provision) and 65% of
the average of the lowest 2 consecutive VWAPs out of the prior 10 consecutive
Trading Days prior to the delivery of such Conversion Notice.  Such adjustment
may occur on multiple occasions during any Trigger Period and shall permanently
reduce, and never increase, the Conversion Price. Notwithstanding the foregoing
if the common stock of the Company is listed on NASDAQ and the price is $0.12 at
the time of listing and for 10 consecutive Trading Days after such listing
(subject to adjustment for reverse and forward stock splits and the like), then
the adjustment of the Conversion Price above shall be 80% instead of 65% of the
average of the lowest 2 consecutive VWAPs out of the prior 10 consecutive
Trading Days.

 

c)Mechanics of Conversion

 

                                                                   
i.                        Delivery of Certificate Upon Conversion. Not later
than three (3) Trading Days after each Conversion Date (the “Share Delivery
Date”), the Corporation shall deliver, or cause to be delivered, to the
converting Holder (A) a certificate or certificates representing the Conversion
Shares which, on or after the six month anniversary of the Original Issue Date,
shall be free of restrictive legends and trading restrictions (other than those
which may then be required by the Purchase Agreement) representing the number of
Conversion Shares being acquired upon the conversion of the Preferred Stock
(including, if the Corporation has given continuous notice pursuant to Section
3(b) for payment of dividends in shares of Common Stock at least 20 Trading Days
prior to the date on which the Notice of Conversion is delivered to the
Corporation, shares of Common Stock representing the payment of accrued
dividends otherwise determined pursuant to Section 3(a) but assuming that the
Dividend Notice Period is the 20 Trading Days period immediately prior to the
date on which the Notice of Conversion is delivered to the Corporation and
excluding for such issuance the condition that the Corporation deliver the
Dividend Share Amount as to such dividend payment prior to the commencement of
the Dividend Notice Period), and (B) a bank check in the amount of accrued and
unpaid dividends (if the Corporation has elected or is required to pay accrued
dividends in cash). On or after the six month anniversary of the Original Issue
Date, the Corporation shall use its best efforts to deliver any certificate or
certificates required to be delivered by the Corporation under this Section 6
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.

 



13

 

 

                                                                 
ii.                        Failure to Deliver Certificates. If, in the case of
any Notice of Conversion, such certificate or certificates are not delivered to
or as directed by the applicable Holder by the Share Delivery Date, the Holder
shall be entitled to elect by written notice to the Corporation at any time on
or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Corporation shall promptly return to the Holder
any original Preferred Stock certificate delivered to the Corporation and the
Holder shall promptly return to the Corporation the Common Stock certificates
issued to such Holder pursuant to the rescinded Conversion Notice.

 

                                                               
iii.                        Obligation Absolute; Partial Liquidated Damages. The
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Preferred Stock in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by a Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Corporation of any such action
that the Corporation may have against such Holder. In the event a Holder shall
elect to convert any or all of the Stated Value of its Preferred Stock, the
Corporation may not refuse conversion based on any claim that such Holder or any
one associated or affiliated with such Holder has been engaged in any violation
of law, agreement or for any other reason, unless an injunction from a court, on
notice to Holder, restraining and/or enjoining conversion of all or part of the
Preferred Stock of such Holder shall have been sought and obtained, and the
Corporation posts a surety bond for the benefit of such Holder in the amount of
150% of the Stated Value of Preferred Stock which is subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the underlying dispute and the proceeds of which shall be payable to such
Holder to the extent it obtains judgment. In the absence of such injunction, the
Corporation shall issue Conversion Shares and, if applicable, cash, upon a
properly noticed conversion. If the Corporation fails to deliver to a Holder
such certificate or certificates pursuant to Section 6(c)(i) on the second
Trading Day after the Share Delivery Date applicable to such conversion, the
Corporation shall pay to such Holder, in cash, as liquidated damages and not as
a penalty, for each $5,000 of Stated Value of Preferred Stock being converted,
$50 per Trading Day (increasing to $100 per Trading Day on the third Trading Day
and increasing to $200 per Trading Day on the sixth Trading Day after such
damages begin to accrue) for each Trading Day after such second Trading Day
after the Share Delivery Date until such certificates are delivered or Holder
rescinds such conversion. .

 



14

 

 

                                                               
iv.                        Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Conversion. In addition to any other rights available to the
Holder, if the Corporation fails for any reason to deliver to a Holder the
applicable certificate or certificates by the Share Delivery Date pursuant to
Section 6(c)(i), and if after such Share Delivery Date such Holder is required
by its brokerage firm to purchase (in an open market transaction or otherwise),
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by such Holder of the Conversion Shares which
such Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in cash to such
Holder (in addition to any other remedies available to or elected by such
Holder) the amount, if any, by which (x) such Holder’s total purchase price
(including any brokerage commissions) for the Common Stock so purchased exceeds
(y) the product of (1) the aggregate number of shares of Common Stock that such
Holder was entitled to receive from the conversion at issue multiplied by (2)
the actual sale price at which the sell order giving rise to such purchase
obligation was executed (including any brokerage commissions) and (B) at the
option of such Holder, either reissue (if surrendered) the shares of Preferred
Stock equal to the number of shares of Preferred Stock submitted for conversion
(in which case, such conversion shall be deemed rescinded) or deliver to such
Holder the number of shares of Common Stock that would have been issued if the
Corporation had timely complied with its delivery requirements under Section
6(c)(i). For example, if a Holder purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Preferred Stock with respect to which the actual sale
price of the Conversion Shares (including any brokerage commissions) giving rise
to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Corporation shall be required to pay such
Holder $1,000. The Holder shall provide the Corporation written notice
indicating the amounts payable to such Holder in respect of the Buy-In and, upon
request of the Corporation, evidence of the amount of such loss. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Corporation’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of the shares of Preferred Stock as required pursuant to the terms
hereof.

 

                                                                 
v.                        Reservation of Shares Issuable Upon Conversion. The
Corporation covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of the Preferred Stock and payment of dividends on the
Preferred Stock, each as herein provided, free from preemptive rights or any
other actual contingent purchase rights of Persons other than the Holder (and
the other holders of the Preferred Stock), not less than such aggregate number
of shares of the Common Stock as shall (subject to the terms and conditions set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments and restrictions of Section 7) upon the conversion of the then
outstanding shares of Preferred Stock and payment of dividends hereunder. The
Corporation covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable.

 



15

 

 

                                                               
vi.                        Fractional Shares. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of the
Preferred Stock. As to any fraction of a share which the Holder would otherwise
be entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price or round up to
the next whole share.

 

                                                             
vii.                        Transfer Taxes and Expenses. The issuance of
certificates for shares of the Common Stock on conversion of this Preferred
Stock shall be made without charge to any Holder for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificates, provided that the Corporation shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holders of such shares of Preferred Stock and the Corporation shall not be
required to issue or deliver such certificates unless or until the Person or
Persons requesting the issuance thereof shall have paid to the Corporation the
amount of such tax or shall have established to the satisfaction of the
Corporation that such tax has been paid. The Corporation shall pay all Transfer
Agent fees required for same-day processing of any Notice of Conversion.

 



d)                 Beneficial Ownership Limitation. The Corporation shall not
effect any conversion of the Preferred Stock, and a Holder shall not have the
right to convert any portion of the Preferred Stock, to the extent that, after
giving effect to the conversion set forth on the applicable Notice of
Conversion, such Holder (together with such Holder’s Affiliates, and any Persons
acting as a group together with such Holder or any of such Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below).  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by such Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Preferred
Stock with respect to which such determination is being made, but shall exclude
the number of shares of Common Stock which are issuable upon (i) conversion of
the remaining, unconverted Stated Value of Preferred Stock beneficially owned by
such Holder or any of its Affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Corporation
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, for purposes of this Section
6(d), beneficial ownership shall be calculated in accordance with Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder. To the
extent that the limitation contained in this Section 6(d) applies, the
determination of whether the Preferred Stock is convertible (in relation to
other securities owned by such Holder together with any Affiliates) and of how
many shares of Preferred Stock are convertible shall be in the sole discretion
of such Holder, and the submission of a Notice of Conversion shall be deemed to
be such Holder’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Holder together with
any Affiliates) and how many shares of the Preferred Stock are convertible, in
each case subject to the Beneficial Ownership Limitation. To ensure compliance
with this restriction, each Holder will be deemed to represent to the
Corporation each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Corporation shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 6(d), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
stated in the most recent of the following: (i) the Corporation’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Corporation or (iii) a more recent
written notice by the Corporation or the Transfer Agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Corporation shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Corporation, including the Preferred Stock, by such Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of Preferred Stock
held by the applicable Holder. A Holder, upon not less than 61 days’ prior
notice to the Corporation, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 6(d) applicable to its Preferred Stock
provided that the Beneficial Ownership Limitation in no event exceeds 19.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Preferred Stock held by the Holder and the provisions of this Section 6(d) shall
continue to apply. Any such increase or decrease will not be effective until the
61st day after such notice is delivered to the Corporation and shall only apply
to such Holder and no other Holder. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 6(d) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of Preferred Stock.

 



16

 

 

e)                  Mandatory Conversion. Notwithstanding anything herein to the
contrary, simultaneously with the consummation of a Qualified Public Offering,
each share of outstanding Preferred Stock, shall be converted into shares of
Common Stock of the Company at a conversion price per share of Preferred Stock
equal to the lower of $0.05 or 85% of the public offering price of the Qualified
Public Offering (“Mandatory Conversion Price”). In addition, upon consummation
of a Qualified Public Offering 30% (25% if no warrants are sold to the public in
the Qualified Public Offering) of the Stated Amount of the outstanding Preferred
Stock together with any Make-Whole Amount shall, at the Company’s option, in
whole or in part, be paid in cash or in shares of common stock priced at the
Mandatory Conversion Price.

 

Section 7. Certain Adjustments.

 

a)                  Stock Dividends and Stock Splits. If the Corporation, at any
time while this Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section 7(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b)                  Subsequent Equity Sales. If, at any time while this
Preferred Stock is outstanding, the Corporation or any Subsidiary, as applicable
sells or grants any option to purchase or sells or grants any right to reprice,
or otherwise disposes of or issues (or announces any sale, grant or any option
to purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 7(b) in respect of an Exempt
Issuance. If the Corporation enters into a Variable Rate Transaction, despite
the prohibition set forth in the Purchase Agreement, the Corporation shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion price at which such securities may be converted or
exercised. The Corporation shall notify the Holders in writing, no later than
the Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 7(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Corporation provides a Dilutive Issuance
Notice pursuant to this Section 7(b), upon the occurrence of any Dilutive
Issuance, the Holders are entitled to receive a number of Conversion Shares
based upon the Base Conversion Price on or after the date of such Dilutive
Issuance, regardless of whether a Holder accurately refers to the Base
Conversion Price in the Notice of Conversion.

 



17

 

 

c)                  Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 7(a) above, if at any time the Corporation grants, issues or
sells any Common Stock Equivalents or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of such
Holder’s Preferred Stock (without regard to any limitations on exercise hereof,
including without limitation, the Beneficial Ownership Limitation) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the Holder until such time, if ever, as its right thereto would not result
in the Holder exceeding the Beneficial Ownership Limitation).

 

d)                 Pro Rata Distributions. During such time as this Preferred
Stock is outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Preferred Stock, then,
in each such case, the Holder shall be entitled to participate in such
Distribution to the same extent that the Holder would have participated therein
if the Holder had held the number of shares of Common Stock acquirable upon
complete Conversion of this Preferred Stock (without regard to any limitations
on Conversion hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of shares of Common Stock are to be determined for the participation in
such Distribution (provided, however, to the extent that the Holder's right to
participate in any such Distribution would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Holder shall not be entitled to
participate in such Distribution to such extent (or in the beneficial ownership
of any shares of Common Stock as a result of such Distribution to such extent)
and the portion of such Distribution shall be held in abeyance for the benefit
of the Holder until such time, if ever, as its right thereto would not result in
the Holder exceeding the Beneficial Ownership Limitation).

 



18

 

 

e)                  Fundamental Transaction. If, at any time while this
Preferred Stock is outstanding, (i) the Corporation, directly or indirectly, in
one or more related transactions effects any merger or consolidation of the
Corporation with or into another Person, (ii) the Corporation, directly or
indirectly, effects any sale, lease, license, assignment, transfer, conveyance
or other disposition of all or substantially all of its assets in one or a
series of related transactions, (iii) any, direct or indirect, purchase offer,
tender offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Corporation, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (v) the Corporation, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction (without regard to any limitation
in Section 6(d) on the conversion of this Preferred Stock), the number of shares
of Common Stock of the successor or acquiring corporation or of the Corporation,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Preferred Stock is convertible immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 6(d) on the conversion of this
Preferred Stock). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Preferred
Stock following such Fundamental Transaction. To the extent necessary to
effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate Consideration. The
Corporation shall cause any successor entity in a Fundamental Transaction in
which the Corporation is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Corporation under this Certificate of
Designation and the other Transaction Documents (as defined in the Purchase
Agreement) in accordance with the provisions of this Section 7(e) pursuant to
written agreements in form and substance reasonably satisfactory to the Holder
and approved by the Holder (without unreasonable delay) prior to such
Fundamental Transaction and shall, at the option of the holder of this Preferred
Stock, deliver to the Holder in exchange for this Preferred Stock a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Preferred Stock which is convertible for a
corresponding number of shares of capital stock of such Successor Entity (or its
parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Preferred Stock (without regard to any
limitations on the conversion of this Preferred Stock) prior to such Fundamental
Transaction, and with a conversion price which applies the conversion price
hereunder to such shares of capital stock (but taking into account the relative
value of the shares of Common Stock pursuant to such Fundamental Transaction and
the value of such shares of capital stock, such number of shares of capital
stock and such conversion price being for the purpose of protecting the economic
value of this Preferred Stock immediately prior to the consummation of such
Fundamental Transaction), and which is reasonably satisfactory in form and
substance to the Holder. Upon the occurrence of any such Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Certificate of Designation and the other Transaction Documents referring to
the “Corporation” shall refer instead to the Successor Entity), and may exercise
every right and power of the Corporation and shall assume all of the obligations
of the Corporation under this Certificate of Designation and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Corporation herein.

 



19

 

 

f)                   Calculations. All calculations under this Section 7 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 7, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding any treasury shares of the Corporation)
issued and outstanding.

 

g)                  Notice to the Holders.

 

                                                                   
i.                        Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any provision of this Section 7, the
Corporation shall promptly deliver to each Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.

 

                                                                 
ii.                        Notice to Allow Conversion by Holder. If (A) the
Corporation shall declare a dividend (or any other distribution in whatever
form) on the Common Stock, (B) the Corporation shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Corporation shall authorize the granting to all holders of the Common Stock of
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the
Corporation shall be required in connection with any reclassification of the
Common Stock, any consolidation or merger to which the Corporation is a party,
any sale or transfer of all or substantially all of the assets of the
Corporation, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) the Corporation shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Corporation, then, in each case, the Corporation shall cause
to be filed at each office or agency maintained for the purpose of conversion of
this Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least
twenty (20) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Corporation or any of the Subsidiaries, the
Corporation shall simultaneously file such notice with the Commission pursuant
to a Current Report on Form 8-K. The Holder shall remain entitled to convert the
Conversion Amount of this Preferred Stock (or any part hereof) during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 



20

 

 



Section 8. [RESERVED]

 

Section 9. Negative Covenants. As long as any shares of Preferred Stock are
outstanding, unless the holders of at least 67% in Stated Value of the then
outstanding shares of Preferred Stock shall have otherwise given prior written
consent, the Corporation shall not, and shall not permit any of the Subsidiaries
to, directly or indirectly:

 

a)                  amend its charter documents, including, without limitation,
its certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

b)                  repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock, Common
Stock Equivalents or Junior Securities, other than as to the Conversion Shares
as permitted or required under the Transaction Documents;

 

c)                  pay cash dividends or distributions on Junior Securities of
the Corporation; 

 

d)                 enter into any transaction with any Affiliate of the
Corporation which would be required to be disclosed in any public filing with
the Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval);
or

 

e)                  enter into any agreement with respect to any of the
foregoing.

 

Section 10. [RESERVED]

 

 

Section 11. Miscellaneous.

 

a)                  Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service, addressed to the Corporation, at the address set forth above Attention:
Gerald Commissiong, facsimile number (408) 852-4427, or such other facsimile
number or address as the Corporation may specify for such purposes by notice to
the Holders delivered in accordance with this Section 11. Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of such Holder, as set forth
in the Purchase Agreement. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth in this Section prior to 5:30 p.m. (New York City
time) on any date, (ii) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (iii) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 



21

 

 

b)                  Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.

 

c)                  Lost or Mutilated Preferred Stock Certificate. If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.

 

d)                 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Nevada, without regard to the principles of conflict of
laws thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Certificate of
Designation or the transactions contemplated hereby. If any party shall commence
an action or proceeding to enforce any provisions of this Certificate of
Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 



22

 

 

e)                  Waiver. Any waiver by the Corporation or a Holder of a
breach of any provision of this Certificate of Designation shall not operate as
or be construed to be a waiver of any other breach of such provision or of any
breach of any other provision of this Certificate of Designation or a waiver by
any other Holders. The failure of the Corporation or a Holder to insist upon
strict adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

 

f)                   Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law.

 

g)                  Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

h)                  Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.

 



23

 

 

i)                    Status of Converted or Redeemed Preferred Stock. Shares of
Preferred Stock may only be issued pursuant to the Purchase Agreement. If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series E 12%
Convertible Preferred Stock.

 

*********************

 



24

 

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Nevada law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 2nd day
of April 2015.

 

/s/ Gerald E. Commissiong

Name: Gerald E. Commissiong

Title: President and Chief Executive Officer 



/s/ Marc E. Faerber

Name: Marc E. Faerber

Title: Secretary

 

25

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert Shares of Preferred
Stock)

 

The undersigned hereby elects to convert the number of shares of Series E 12%
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Amarantus BioScience Holdings,
Inc., a Nevada corporation (the “Corporation”), according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.

 

Conversion calculations:

 

Date to Effect Conversion: _____________________________________________

 

Number of shares of Preferred Stock owned prior to Conversion: _______________

 

Number of shares of Preferred Stock to be Converted: ________________________

 

Stated Value of shares of Preferred Stock to be Converted: ____________________

 

Number of shares of Common Stock to be Issued: ___________________________

 

Applicable Conversion Price:____________________________________________

 

Number of shares of Preferred Stock subsequent to Conversion: ________________

 

Address for Delivery: ______________________

or

DWAC Instructions:

Broker no: _________

Account no: ___________

 

  [HOLDER]         By:         Name:     Title:

 



26

 